 Case 2:18-cv-01844-GW-KS Document 214 Filed 05/24/19 Page 1 of 1 Page ID #:9503


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-1844-GW(KSx)                                              Date     May 24, 2019
                   CV 18-2693-GW(KSx)
 Title             BlackBerry Limited v. Facebook, Inc. et al
                   BlackBerry Limited v. Snap Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                      James R. Asperger                                   Heidi L. Keefe - Facebook
                        Jordan R. Jaffe                                       Matthew J. Brigham
                       Patrick Schmidt                                            Nikko Vo
                                                                         Yar R. Chaikovsky - Snap, Inc.
                                                                                David Beckwith
 PROCEEDINGS:                   TELEPHONIC STATUS CONFERENCE


Court and counsel confer re the tentative schedule issued on May 15, 2019 [209]. The Court adopts the
dates as final.




                                                                                                   :       05
                                                                Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
